Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/18/2021 (3) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM OBJECTIONS
Claim 1 is objected to because of the following informalities: 
 …
an imaging system comprising a camera, wherein the imaging system is positioned adjacent the sample processing system
…
Grammatical error. Appropriate correction is required.
ALLOWABLE SUBJECT MATTER
Claims 11 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 5 & 19, and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12-13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587) & Tafas et al. (U.S. Publication 2006/0239533)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claims 1, 8 & 13, Yoshikawa discloses an assay monitoring system, comprising: a sample processing system comprising at least one specimen (imaging target “1”, [0042], Abstract & Fig. 1) undergoing an assay; an imaging system positioned adjacent the sample processing system, the imaging system (“Imaging Data Construction Unit”, Fig 1 & [0042], Abstract) configured to capture an image of the at least one specimen during the assay (Step 101, Fig. 1 & [0047] discloses capturing image data simultaneously with administering the contrast agent); and a controller (19, Fig. 19 & [0090]) communicatively coupled to the imaging system (“Imaging Data Construction Unit”, Fig 1 & [0042], Abstract) to receive the captured image of the at least one specimen from the imaging system (“Imaging Data Construction Unit”, Fig 1 & [0042], Abstract), wherein the controller (19, Fig. 19 & [0090]) is configured to process the captured image to (i) derive a saturation index based on the processed image (105, Fig. 2 & [0063]); (ii) determine at least one attribute associated with the assay based on the processed image (“TIC” Step 102, [0009, 0020, 0042, 0046-0047-0051] & Fig. 2, 4a),and e-(iii) control the sample processing system in response to the determined at least one attribute, wherein the at least one determined attribute comprises a signal intensity score for the specimen (“Evaluation Index (Parameter Value)” Step 105, Fig. 2  [0063, 0071]), and wherein the derived saturated index (“Evaluation Index (Parameter Value)” , Fig. 2  [0063, 0071]) is converted to the signal intensity score (106, Fig. 2 & [0071] discloses producing a color map) using a predetermined correlation derived from experimental data.
Yoshikawa is silent to wherein the at least one specimen is disposed on a substrate. 
However, Opalsky discloses wherein the at least one specimen is disposed on a substrate. ([0021] discloses data acquisition of the individual samples on the assay substrate or chip)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yoshikawa’s disclosure to include the above limitations in order to perform identification and diagnostic tests of biological samples with a degree of precision, speed and accuracy [0011 also contains a variety of other motivations for combination]
Yoshikawa in view of Opalsky is silent to an imaging system comprising a camera (105, Fig. 1 & [0082]) wherein the imaging system is positioned adjacent to the sample processing system (101/109, Fig. 1 & [0082]).
However, Tafas discloses an imaging system comprising a camera (105, Fig. 1 & [0082]) wherein the imaging system is positioned adjacent to the sample processing system (101/109, Fig. 1 & [0082]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yoshikawa in view of Opalsky’s disclosure to include the above limitations in order to facilitate automated sample placement and analysis [0082]. 
As to claims 7, 9 & 17, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claims 1, 8 & 13 respectively. In addition, Yoshikawa discloses wherein the imaging system (imaging target “1”, [0042], Abstract & Fig. 1) Attorney Docket No.: Ventana-0151 / P33336-US-2is configured to 20repeatedly capture an image of the at least one specimen at a predetermined interval during the assay. ([0042], See Predetermined Sampling Interval being constructed by the SC 9)
As to claim 12, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claim 8. In addition, Yoshikawa discloses wherein said evaluating the specimen includes 10evaluating a staining process of the specimen using the signal intensity score. (Step 100, [0047])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587) & Tafas et al. (U.S. Publication 2006/0239533) as applied claim 1, above further in view of Erikson et al. (U.S. Publication 2003/0013969)
As to claim 2, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claim 1 but is silent to wherein the signal intensity score for the at least one specimen is obtained from a grayscale value derived from the processed image.
However, Erikson’s [0008] discloses wherein the signal intensity score for the specimen is obtained from a grayscale value derived from the processed image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky & Tafas’s disclosure to include the above limitations in order to distinguish between stronger and lower signals [0008].
Claims 3 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587) & Tafas et al. (U.S. Publication 2006/0239533) as applied claims 1 & 13, above further in view of AOYAMA (U.S. Publication 2015/0272422)
As to claim 3 & 18, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claims 1 & 13 but is silent to wherein the imaging system comprises: Attorney Docket No.: Ventana-0151 / P33336-US-2 (Patent)at least one light source positioned to illuminate the at least one specimen; and wherein the a-camera is positioned a predetermined distance from the at least one sample such that the at least one specimen is within a field of view of the camera.
However, AOYAMA’s [0005] discloses wherein the imaging system (Fig. 1) comprises: Attorney Docket No.: Ventana-0151 / P33336-US-2 (Patent)at least one light source (14, Fig. 2 & [0005]) positioned to illuminate the at least one specimen ([0005], See Object); and wherein the a camera (12, Fig. 2 & [0005]) is positioned a predetermined distance (Examiner submits ‘predetermined distance’ is met as this can be met from a rationale, no rationale, random and all rationales in between can be seen as predetermined) from the at least one specimen ([0005], See Object) such that the at least one specimen ([0005], See Object) is within a field of view of the camera (12, Fig. 2 & [0005]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky & Tafas’s disclosure to include the above limitations in order to provide lighting support in dark imaging environments. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587), Tafas et al. (U.S. Publication 2006/0239533) & AOYAMA (U.S. Publication 2015/0272422) as applied claim 3, above further in view of Olszak et al. (U.S. Publication 2003/0223107)
As to claim 4, Yoshikawa in view of Opalsky, Tafas & AOYAMA discloses everything as disclosed in claim 3 but is silent to wherein the at least one light source is positioned 5outside of the field of view of the camera to provide dark field imaging to the at least one sample.
However, Olszak’s Abstract & Paragraph 0009 discloses wherein the at least one light source is positioned 5outside of the field of view of the camera to provide dark field imaging to the at least one sample.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky, Tafas & AOYAMA’s disclosure to include the above limitations in order to extract a variety of data from samples. 
Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587) & Tafas et al. (U.S. Publication 2006/0239533) as applied claim 13, above further in view of Holzman et al. (U.S. Publication 2010/0144055)
As to claim 14, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claim 13 but is silent to wherein the at least one determined attribute includes one or more of an amount of fluid in the at least one sample or a signal intensity score for the specimen.
However, Holzman’s [0147] discloses wherein the at least one determined attribute includes one or more of an amount of fluid in the at least one sample or a signal intensity score for the specimen.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky & Tafas’s disclosure to include the above limitations in order to sense nanoparticles. 
As to claim 16, Yoshikawa in view of Opalsky, Tafas & Holzman discloses everything as disclosed in claim 14. In addition, Holzmann discloses wherein the signal intensity score for the specimen is obtained from a grayscale value derived from the processed image. ([0147])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587) & Tafas et al. (U.S. Publication 2006/0239533) as applied claim 13, above further in view of Olszak et al. (U.S. Publication 2003/0223107)
As to claim 18, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claim 13 but is silent to wherein the at least one light source is positioned 5outside of the field of view of the camera to provide dark field imaging to the at least one sample.
However, Olszak’s Abstract & Paragraph 0009 discloses wherein the at least one light source is positioned 5outside of the field of view of the camera to provide dark field imaging to the at least one sample.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky & Tafas’s disclosure to include the above limitations in order to extract a variety of data from samples. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587) & Tafas et al. (U.S. Publication 2006/0239533) as applied claim 9, above further in view of Lin et al. (U.S. Publication 2011/0019013)
As to claim 10, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claim 9 but is silent to wherein said selecting a region includes selecting the region at a substantially similar location for each predetermined interval.
However, Lin’s [0034] discloses wherein said selecting a region includes selecting the region at a substantially similar location for each predetermined interval.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky & Tafas’s disclosure to include the above limitations in order to maintain camera object direction in the presence of motion. 
Claims 5-6 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Publication 2012/0027282) in view of Opalsky et al. (U.S. Publication 2002/0155587) & Tafas et al. (U.S. Publication 2006/0239533) as applied claims 1 & 13, above further in view of Tseung et al. (U.S. Publication 2004/0033163)
As to claims 5 & 19, Yoshikawa in view of Opalsky & Tafas discloses everything as disclosed in claims 1 & 13 but is silent to wherein: the sample processing system comprises a fluid motion mechanism 10configured to move fluid in the at least one sample during the assay and a device configured to determine a position of the fluid motion mechanism; and the controller is communicatively coupled to the sample processing system to receive the determined position from the sample processing system.
However, Tseung discloses wherein: the sample processing system comprises a fluid motion mechanism 10configured to move fluid in the at least one sample during the assay and a device configured to determine a position of the fluid motion mechanism; and the controller is communicatively coupled to the sample processing system to receive the determined position from the sample processing system. (Para. 0034 & Fig. 1, 1A, 4 discloses Z-head 24 of the robotic delivery system 22 carries a fluid dispensing system 34 having bulk fluid dispensing tube 36…reagent probe 38 is capable of aspirating a small quantity of a specific reagent from one of a plurality of reagent containers 50 using suction generated by a reagent syringe pump 46 and then dispensing that reagent at specific location on a specific slide 12…; Para. 0058: “The image is then analyzed using an image analysis program known to one skilled in the art, for example, Optimas (Media Cybernetics, Silver Spring, Maryland), to determine desirable specific staining parameters for that particular tissue sample… analysis takes into account parameters for that particular tissue sample… analysis takes into account parameters which include, but are not limited to, the size of the tissue sample, its location on the slide, the thickness and uniformity (structural topography) of the tissue sample, the uniformity at the edges of the tissue (margin characteristics and/or patterns))
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky & Tafas’s disclosure to include the above limitations in order to determine desirable specific staining parameters for tissue samples.
As to claims 6 & 20, Yoshikawa in view of Opalsky, Tafas & Tseung discloses everything as disclosed in claims 5 & 19 but is silent to wherein the controller is configured to process the received image from the imaging system in response to the received position from the sample processing system being within a predetermined position range.
However, Tseung discloses wherein the controller is configured to process the received image from the imaging system in response to the received position from the sample processing system being within a predetermined position range. (Para. 0034 & Fig. 1, 1A, 4 discloses Z-head 24 of the robotic delivery system 22 carries a fluid dispensing system 34 having bulk fluid dispensing tube 36…reagent probe 38 is capable of aspirating a small quantity of a specific reagent from one of a plurality of reagent containers 50 using suction generated by a reagent syringe pump 46 and then dispensing that reagent at specific location on a specific slide 12…; Para. 0058: “The image is then analyzed using an image analysis program known to one skilled in the art, for example, Optimas (Media Cybernetics, Silver Spring, Maryland), to determine desirable specific staining parameters for that particular tissue sample… analysis takes into account parameters for that particular tissue sample… analysis takes into account parameters which include, but are not limited to, the size of the tissue sample, its location on the slide, the thickness and uniformity (structural topography) of the tissue sample, the uniformity at the edges of the tissue (margin characteristics and/or patterns))
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshikawa in view of Opalsky, Tafas & Tseung’s disclosure to include the above limitations in order to determine desirable specific staining parameters for tissue samples.
CONCLUSION
	No prior art has been found for claims 11 & 15 in their current forms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661